Exhibit23.3 CONSENT OF INDEPENDENT PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement on Form S-1 of General Finance Corporation of our reports dated December1, 2008, February29, 2008 and November15, 2007, relating to our audits of the financial statements of Mobile Office Acquisition Corp. and Subsidiary d/b/a Pac-Van, Inc. and Pac-Van, Inc., as Predecessor, appearing in the Prospectus, which is a part of such Registration Statement. We also consent to the reference of our firm under the caption “Experts” in such Registration Statement. /s/ Katz, Sapper & Miller, LLP Indianapolis, Indiana April 28, 2010
